NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
LAWRENCE L. DUPREE,
Claimant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Resp0ndent-Appellee.
2011-7o92 `
Appea1 from the United States Court of Appeals for
Veterans C1aims in 09-2023, Judge D0nald L. IVers.
ON MOTION
ORDER
Upon consideration of the motion for a 32-day exten-
sion of time, until May 9, 2011, for LaWrence L. Dupree to
obtain c0ur1se1, and to file a brief,
IT ls ORDERED THAT:
The motion is granted Lawrence L. Dupree’S brief is
due l\/lay 9, 2011.

oUPREE v. mm 2
FoR THE COURT
 1 3  fsi Jan Ho1'bz-113
Date J an Horba1y
C1erk
cc: LaW1‘e11ce L. Dup1'ee (Informal B1'ief Form Enclosed)
Stephen C. Tosini, Esq.
321 ¢.s. c0unf 311-FF.PPeALs ron
THE FEDERAL ClRCUlT
APR 13 2011
.lAIIHORBAL¥
dmi